DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 25 October 2021. Claims 1-20 are pending and examined. Claims 1, 8 and 15 are currently amended. 
Response to Amendment
The Amendment filed 04 October 2021 has been entered. Claims 1-20 remain pending in the application. Regarding the Final Office Action mailed on 02 August 2021, Applicant’s amendments to the Claims have overcome the 35 U.S.C. 101 rejections and have avoided the interpretations under 35 U.S.C. 112(f) previously set forth.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 04 October 2021, with regard to the rejections of claim 1-20 under 35 USC 103 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the combination of Lee, Kang and Fujii does not teach   or suggest that claim limitation of “operate the user vehicle to maintain or change the lane 
Lee teaches surrounding vehicle being recognized and being used to complement the driver assistance system, i.e. the generated lane based on surrounding vehicles assist driving (See at least para 0070-0071), while the driving comprises either maintaining lane or changing lane when the vehicle is on a road with lanes.
In addition, Kang also discloses the amended limitation. Kang teaches using generated virtual lane to generate a driving route for an autonomous vehicle (see at least para 0064), and generating virtual lane to guide the driver through the virtual lane for driving (see at least para 0149), i.e. using generated lane model to guide driving and to maintain lane.
Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Claims 8 and 15 recite similar limitations as claim 1 and are rejected for the similar reasons above. 
	With respect to the dependent claims 2-7, 9-14 and 16-20, the Applicant provides no additional arguments other than their dependency from the independent claims 1, 8 and 15. Because independent claims 1, 8and 15 are not allowable, dependent claims 2-7, 9-14 and 16-20 are not allowable
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-8, 11, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20160129834, hereinafter Lee) in view of Kang (US 20180247138, hereinafter Kang) and further in view of Fujii (US20180297640, hereinafter Fujii).
As to claims 1, 8 and 15, Lee teaches a navigation system, a method and a non-transitory computer readable medium, comprising: 
a communication unit including microelectronics configured to receive vehicle environment information of a user vehicle, the vehicle environment information including proximate vehicle information representing proximately located vehicles relative to the user vehicle (Lee, para 0038 teaches collect information of surrounding vehicle through wireless access; para 0039 teaches vehicle information collecting unit communicating with surrounding vehicle recognizing unit); and 
a control unit including a processor, coupled to the communication unit, configured to: 
determine lane reference vehicles from the proximately located vehicles based on a vehicle type of the proximately located vehicles (Lee, para 0039 teaches recognizing location of the surround vehicle, also see para 0051; para 0038 teaches the reference vehicle is WAVE enabled); 
monitor the relative location of the lane reference vehicles (Lee, para 0039 teaches recognizing location of the surround vehicle based on past and present locations; also see para 0051); 
generate a road lane model including a lane delineation estimation based on the relative location of the lane reference vehicles (Lee, para 0040 teaches generating a lane based on the present location information and past location information of the surrounding vehicle; also see para 0051-0052, Fig. 3 and para 0062-0070, Fig. 5-7). 
operate the user vehicle to maintain or change the lane position according to the road lane model based on the lane reference vehicles during autonomous operation (See at least Lee, para 0070-0071, surrounding vehicle being recognized and complementing driver assistance system, i.e. the generated lane based on surrounding vehicles assist driving).
	Lee does not teach determining lane reference vehicles from the proximately located vehicles based on a motion pattern of the proximately located vehicles. 
	However, in the same field of endeavor, Kang teaches generating virtual lane based on an object which is a vehicle or other object and classifying the objects into a target object (see at least Kang, para 0062, generating virtual lane based on an object; para 0088, detecting a plurality of objects and the objects are classified into a target object, i.e. vehicle to be tracked to generate a virtual lane, a fixed object, i.e. vehicle that has stopped or parked; also see para 0091-0092, para 0134-0135). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system, method and medium taught by Lee to include determining lane reference vehicles from the proximately located vehicles based on a motion pattern of the proximately located vehicles as taught by Kang to generate a virtual lane for the vehicle to travel along to minimize danger that may be caused by a degradation of visibility during autonomous driving (Kang, para 0129).
Kang further teaches generating driving route for an autonomous vehicle based on the virtual lane (Kang, para 0064).
Lee modified by Kang does not teach calculating a lane position of the user vehicle according to the lane delineation estimation based on a lateral position shift of the user vehicle.
However, in the same field of endeavor, Fujii teaches calculating a trajectory function when the deviation is equal or higher than a threshold and the actual lateral positions at a position shifted in a lane change direction with respect to the target lateral position (Fujii, para 0055), the camera sensor calculates the position and the direction of the own vehicle in the lane sectioned by the right and left white line (Fujii, para 0088, also see para 0007-0008, Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system, method and medium taught by Lee and modified by Kang to include calculating a lane position of the user vehicle according to the lane delineation estimation based on a lateral position shift of the user vehicle as taught by Fujii to generate a virtual lane for the vehicle to travel along to assist a steering operation for changing lanes (Fujii, para 0001).
As to claims 4, 11 and 18, Lee in view of Kang and Fujii teaches the system as claimed in claim 1, the method of claim 8 and the non-transitory computer readable medium of claim 15.
Kang further teaches wherein the control unit is configured to: identify a static roadway element from the vehicle environment information; and generate the road lane model based on the static roadway element (Kang, para 0060 teaches detecting a lane using lane boundary line; para 0131 teaches generating a virtual lane based on an outline of a region occupied by a fixed object).
As to claims 7, 14 and 20, Lee in view of Kang and Fujii teaches the system as claimed in claim 1, the method of claim 8 and the non-transitory computer readable medium of claim 15.
Kang further teaches wherein the control unit is configured to generate the road lane model during autonomous operation of the user vehicle (Kang, para 0018 teaches the present disclosure is related to autonomous driving).
Claims 2, 5, 9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kang and Fujii as applied to claims 1, 8 and 15 above, and further in view of Chen (US20200064846, hereinafter Chen).
As to claims 2, 9 and 16, Lee in view of Kang and Fujii teaches the system as claimed in claim 1, the method of claim 8 and the non-transitory computer readable medium of claim 15.
Lee modified by Kang and Fujii does not explicitly teach the control unit is configured to: determine an initial roadway position of the user vehicle upon entry of the user vehicle onto a current roadway; and calculate the lane position of the user vehicle based on the lateral position shift of the user vehicle relative to the initial roadway position.
However, in the same field of endeavor, Chen teaches wherein the control unit is configured to: determine an initial roadway position of the user vehicle upon entry of the user vehicle onto a current roadway; and calculate the lane position of the user vehicle based on the lateral position shift of the user vehicle relative to the initial roadway position (Chen, para 0010 teaches determining own vehicle location when entering a road segment; para 0011 teaches location of the centerline for the road segment and vehicle location which can be used to identify lanes of the road segment, own vehicle can be controlled based on the extracted lane/trajectories; para 0015 teaches identifying road segment corresponding to vehicle location).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation system, method and non-transitory computer readable medium taught by Lee and modified by Kang and Fujii to include determining an initial roadway position of the user vehicle upon entry of the user vehicle onto a current roadway and calculating the lane position of the user vehicle based on the lateral position shift of the user vehicle relative to the initial roadway position as taught by Chen to implement an intelligent navigation system and control logic for estimating roadway segment layout (Chen, para 0001).
As to claims 5 and 12, Lee in view of Kang and Fujii teaches the system as claimed in claim 1 and the method of claim 8.
Chen teaches wherein the control unit is configured to generate the road lane model based on map information (Chen, para 0030 teaches using map to derive lane level information).
See claims 1, 8 and 15 above for rationale supporting obviousness, motivation and reasons to combine.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kang and Fujii as applied to claims 1, 8 and 15 above, and further in view of Gallagher (US10595176, hereinafter Gallagher).
As to claims 3, 10 and 17, Lee in view of Kang and Fujii teaches the system as claimed in claim 1, the method of claim 8 and the non-transitory computer readable medium of claim 15.
Lee modified by Kang and Fujii does not explicitly teach wherein the control unit is configured to identify a vehicle lane artifact from the vehicle environment information; and generate the road lane model based on the vehicle lane artifact.
However, in the same field of endeavor, Gallagher teaches wherein the control unit is configured to: identify a vehicle lane artifact from the vehicle environment information; and generate the road lane model based on the vehicle lane artifact (Gallagher, col 12, lines 16-43 teaches generating lane lines when lane artifact are identified, also see Fig. 3J).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation system, method and non-transitory computer readable medium taught by Lee and modified by Kang and Fujii to include identifying a vehicle lane artifact from the vehicle environment information and generate the road lane model based Gallagher, col 12, lines 16-43).
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kang and Fujii as applied to claim 1, 8 and 15 above, and further in view of Terasawa (US20190185016, hereinafter Terasawa).
As to claims 6, 13 and 19, Lee in view of Kang and Fujii teaches the system as claimed in claim 1, the method of claim 8 and the non-transitory computer readable medium of claim 15.
Lee modified by Kang and Fujii does not teach wherein the control unit is configured to calculate the lateral position shift from an inertial measurement received from an inertial measurement unit integrated with the user vehicle.
However, in the same field of endeavor, Terasawa teaches the control unit is configured to calculate the lateral position shift from an inertial measurement received from an inertial measurement unit integrated with the user vehicle (Terasawa, para 0032 teaches calculating vehicle position relative to lane markings by input from inertial sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation system, method and non-transitory computer readable medium taught by Lee and modified by Kang and Fujii to calculating the lateral position shift from an inertial measurement received from an inertial measurement unit integrated with the user vehicle as taught by Terasawa to provide a vehicle position attitude calculation apparatus and a vehicle position attitude calculation program enabling to appropriately calculate a position of the vehicle (Terasawa, para 0008).
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667